No brief has been filed in behalf of appellant. This appeal is from a judgment of conviction for assault with intent to murder. The testimony adduced upon this trial is voluminous, covering as it does about 40 pages of the transcript. A large number of witnesses were examined. The appeal is rested upon several exceptions reserved to the rulings of the court upon the admission of testimony. Each of these exceptions have been carefully examined, and are so clearly free from error they need not be discussed. Most of them related to matters of the res gestæ. All of the special written charges requested by defendant were given. No exception was reserved to the oral charge, nor was it subject to exception. It was able, explicit, and extremely fair. We are of the opinion that appellant was accorded a fair and impartial trial, free from error, and that the facts adduced presented a jury question, and were sufficient to sustain the verdict of the jury and to support the judgment of conviction pronounced and entered thereon. The record proper is without error; therefore the judgment of conviction appealed from is affirmed.
Affirmed.